Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-954
                        Lower Tribunal No. 19-1668
                           ________________


                             W. J., a juvenile,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Yery
Marrero, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.